Richaedson, C. J.,
delivered the opinion of the court.
Where there is a hiring of a person for a year, at a stipulated salary, and the person hired continues in the same employment afterwards without any new contract,, tue fair presumption is, that both parties understand that the same salary is to be paid. 4 Bing. 309, Beeston v. Collyer ; 5 ditto 132, Collins v. Price.
It is like the case of a tenant holding over after the expiration of his term, without any new agreement, in which case an impliation arises that there is a tacit con*296sent on both sides that the tenant shall hold at the old rent. 5 D. & E. 472 ; 4 Cowen, 349, Bradley v. Covel; 15 Johns. 507.
Is there any thing in this case from which the assent of the directors to give the defendant $1000 for the second year, can be fairly inferred ? He told them before he closed the contract for the first year that he should expect $1000 a year after the first year if he continued in the service of the corporation any longer ; but their answer to this was explicitly that they declined all pledges for future terms.
■ And when he closed the contract to take the agency for one year, not a word was said about the compensation he should expect to receive for any other year. On what ground, then, is it to be presumed that the directors assented to give him $1000 for the second year ? There is nothing except a proposition on his part, to which they expressly refused to assent, on which to ground such a presumption. He told them he would take the charge of their business for one year at a salary of $800, but said that he should expect a larger salary for the next year, if he should succeed to their satisfaction. To this they replied that they would give him $800 for one year, but would give no pledges for any future year. His answer to this was that he would accept the $800 for one year, and he was silent as to a larger sum for another year. This answer must be considered as a complete waiver of his proposition as to his wages for another year, and as leaving the subject to be settled by a future negotiation. But he continued in the employment of the company two years without saying a word more on the subject. What right, then, has he to demand for the second year more than $800 ? There was no contract to give more. There was no encouragement given that he should have more. If he wished an increase of his wages for the second year, he should have applied to the directors and made his contract ac-*297cordiftgly. And as he did not do this, he must be considered as having assented to receive for the second year the same compensation as he received the first year.

New trial granted.